Citation Nr: 0726929	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims 
seeking service connection for bilateral hearing loss and 
tinnitus.

Although the veteran requested the opportunity to testify at 
a Board hearing, in a signed June 2004 statement, he withdrew 
this request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his statements, the veteran reports having hearing loss 
and tinnitus since service, which he attributes to in-service 
acoustic trauma.

In his original application for compensation or pension as 
well as his substantive appeal the veteran references testing 
and treatment regarding his hearing loss and tinnitus 
performed by Dr. Sarah Rickelmann at the Cleveland Clinic in 
Naples, Florida.  However, the medical records associated 
with the veteran's treatment are not included in the file and 
there is no indication that VA has taken any action to obtain 
these medical records.  VA has a duty to assist veterans in 
developing their claims and the duty to assist extends to 
obtaining private, relevant medical records.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2006).  
Accordingly, the Board has no discretion and must remand the 
claim to obtain those records.

In June 2003 the veteran was afforded a VA examination to 
determine whether it is at least as likely as not that his 
hearing loss and/or tinnitus was related to his military 
service.  The examiner, however, did not provide an opinion 
as to whether the veteran's hearing loss and tinnitus was 
related to the veteran's military service.  In light of the 
outstanding records and the June 2003 examiner's inability to 
respond to the RO's inquiry, the Board finds that the veteran 
should be afforded another medical examination.  See Howell 
v. Nicholson, 19 Vet. App. 535, 539 (2006); see also Coburn 
v. Nicholson, 19 Vet. App. 427, 433 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain the testing and 
treatment records referenced by the 
veteran in his July 2003 statement of 
substantive appeal from the Cleveland 
Clinic and associate them with the 
file, provided that the veteran 
provides the necessary authorization 
form.

2.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hearing loss and tinnitus found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the 
veteran's report regarding the onset 
and continuity of his hearing loss and 
tinnitus since service, and opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's hearing loss and 
tinnitus are related to or had their 
onset during service, and particularly, 
to his report of in-service acoustic 
trauma.  The rationale for all opinions 
expressed should be provided in a 
legible report.  

3.	Thereafter, the AMC should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





